[Cite as In re L.W., 2020-Ohio-5439.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


                                               :   JUDGES:
                                               :
                                               :   Hon. William B. Hoffman, P.J.
                                               :   Hon. Patricia A. Delaney, J.
 IN RE L.W.                                    :   Hon. Craig R. Baldwin, J.
                                               :
                                               :   Case No. 2020 CA 0026
                                               :
                                               :
                                               :
                                               :
                                               :   OPINION


CHARACTER OF PROCEEDING:                           Appeal from the Richland County Court
                                                   of Common Pleas, Juvenile Division,
                                                   Case No. 2019 DEP 00086



JUDGMENT:                                          AFFIRMED




DATE OF JUDGMENT ENTRY:                            November 24, 2020




APPEARANCES:

 For Mother-Appellant:                             For RCCS-Appellee:

 DARIN AVERY                                       CHRISTOPHER ZUERCHER
 105 Sturges Ave.                                  GINA NENNIG
 Mansfield, OH 44903                               731 Scholl Rd.
                                                   Mansfield, OH 44907
Richland County, Case No. 2020 CA 0026                                                 2


Delaney, J.

      {¶1} Mother-Appellant appeals the January 24, 2020 judgment entry of the

Richland County Court of Common Pleas, Juvenile Division awarding legal custody of her

children, C.W. and L.W. to Paternal Aunt.

                       FACTS AND PROCEDURAL HISTORY

      {¶2} Mother-Appellant is the mother of C.W., born on June 22, 2008, and L.W.,

born on September 13, 2012. C.W. and L.W. are the youngest of Mother’s six children.

                                   Richland County

      {¶3} Mother has an extensive history with the Richland County Children

Services-Appellee (“RCCS”). Her first case was opened in 1994. Since 1994, RCCS has

investigated Mother multiple times for allegations of neglect, physical abuse, substance

abuse, and sexual abuse.

      {¶4} On June 11, 2013, C.W. and L.W. were placed in the emergency custody

of RCCS. The Richland County Court of Common Pleas, Juvenile Division, adjudicated

the children dependent on September 10, 2013. Mother was reunified with the children

on November 20, 2013, under the protective supervision of RCCS.

      {¶5} Mother moved to Mahoning County with the children. On April 25, 2014, the

Richland County Juvenile Court filed an entry transferring protective supervision of the

children to Mahoning County.

                                  Mahoning County

      {¶6} Mother, C.W., and L.W. lived with Father and the children’s twin half-

brothers in Mahoning County. On December 13, 2014, the four children were sleeping in

their Youngstown apartment when armed intruders entered the home and shot Father
Richland County, Case No. 2020 CA 0026                                                    3


several times in the chest. Father later died at the hospital. The police believed it was a

robbery. Mother admitted to using heroin that day and that she brought the assailants to

the apartment. The police took custody of the children at the scene and they were placed

in the temporary custody of Mahoning County Children Services (“MCCS”). The children

were placed in foster care. In 2015, MCCS placed the children with Paternal Aunt, who

resided in Richland County.

       {¶7} On January 14, 2016, the Mahoning County Juvenile Court held a hearing

on the motions from MCCS to Terminate Custody and Transfer Care and Custody. MCCS

moved to dismiss its motions for Court Ordered Protective Supervision and Motion to

Certify Jurisdiction amended to Motion to Transfer Jurisdiction. MCCS asked the court to

terminate its custody of the children and transfer temporary custody to Paternal Aunt.

Mother had not been in regular contact with MCCS or the children since 2015. Through

coordination with the MCCS caseworker, RCCS investigated Paternal Aunt and offered

her and the children support services.

       {¶8} On February 17, 2016, the Mahoning County Juvenile Court found it was in

the best interest of the children that they be placed in the temporary custody of Paternal

Aunt, effective January 14, 2016. The judgment entry stated in pertinent part to this

appeal:

       7. Mother may return to Court at any time to file for modification of visitation

       and/or custody.

       ***

       9. The Court retains continuing jurisdiction over the Minor Children pursuant

       to Ohio Revised Code § 2151.353(B)(1).
Richland County, Case No. 2020 CA 0026                                                 4


                                    Richland County

        {¶9} Mother had been in and out of jail and prison since 1998. In 2015 and 2016,

she was in prison for drug offenses committed in Ashland County. She was released from

prison in January 2017 and arrested in May 2017 on robbery charges in Cuyahoga

County. She plead guilty and was sentenced to three years in prison starting on

September 1, 2017. Mother was due to be released in November 2019.

        {¶10} On April 11, 2019, RCCS filed a complaint in the Richland County Juvenile

Court alleging C.W. and L.W. were dependent children due to the children’s custodial

history, Father’s death, Mother’s incarceration, and her history of substance abuse,

physical abuse, criminal issues, and lack of parenting skills and/or other personal

problems. RCCS requested a dispositional order of legal custody to Paternal Aunt.

        {¶11} The initial hearing was held on May 13, 2019. Mother denied the allegations

in the complaint.

        {¶12} On June 14, 2019, RCCS moved the trial court for a temporary order of

temporary custody of the children to Paternal Aunt. The order was granted on June 14,

2019.

        {¶13} The adjudicatory hearing was held on June 12, 2019. The Magistrate’s

Decision was issued on June 26, 2019. At the hearing, Mother agreed the trial court

should find the children to be dependent children based upon the facts that she was

incarcerated and was therefore unavailable to provide care for the children and Father

was deceased.
Richland County, Case No. 2020 CA 0026                                                   5


       {¶14} On August 2, 2019, Mother filed pro se motions with the trial court providing

documentation from the Mahoning County Juvenile Court suggesting that Mahoning

County retained jurisdiction over the children.

       {¶15} The appointed Guardian ad Litem filed her report on August 5, 2019. The

GAL recommended it was in the best interest of the children to be placed in the legal

custody of Paternal Aunt. The GAL refiled the report on November 8, 2019.

       {¶16} On November 14, 2019, Mother filed a Motion to Dismiss the complaint for

dependency. Mother alleged that (1) Richland County Juvenile Court did not have

jurisdiction to hear the complaint because the Mahoning County Juvenile Court retained

jurisdiction; (2) there could not be a second finding of dependency for a child already

declared dependent by a different court; and (3) the trial court’s June 26, 2019 finding of

dependency was not supported by the facts.

       {¶17} The trial to determine the initial disposition of the children came on before

the magistrate on November 18, 2019. The Magistrate’s Decision was filed on December

2, 2019, granting legal custody to Paternal Aunt. The magistrate first considered Mother’s

Motion to Dismiss. The magistrate found the motion to be untimely and that the court had

jurisdiction and proper venue to consider the matter. Further, the Mahoning County

Juvenile Court filed an Amended Magistrate’s Decision on August 22, 2019 that added

language relinquishing jurisdiction to any county where the child had resided for six

months. The magistrate went on to consider the merits of the complaint. It found that

Mother had been released from prison and had moved to transitional housing in

Columbus, Ohio. Mother had no contact with the children since 2015, other than four

letters. C.W. did not want contact with Mother and L.W. had no memory of Mother.
Richland County, Case No. 2020 CA 0026                                                   6


Paternal Aunt had been providing appropriate care for the children for four years. The

children were bonded with Paternal Aunt. Based on those facts, the magistrate

recommended that Paternal Aunt be granted legal custody of the children.

       {¶18} On December 16, 2019, Mother filed objections to the Magistrate’s

Decision. She did not file a transcript with her objections because she argued her

objections were based only on legal questions, not to the magistrate’s findings of fact. In

her objections, Mother again argued the Richland County Juvenile Court did not have

jurisdiction to hear the complaint for dependency before August 22, 2019, when Mahoning

County transferred the matter to Richland County. She further argued that neither

Mahoning nor Richland County had jurisdiction to hear the complaint for dependency

because a child could not be declared dependent twice.

       {¶19} RCCS did not respond to Mother’s objections.

       {¶20} On January 24, 2020, the trial court overruled Mother’s objections and

adopted the Magistrate’s Decision.

       {¶21} It is from this judgment Mother now appeals.

                              ASSIGNMENTS OF ERROR

       {¶22} Mother raises two Assignments of Error:

       {¶23} “I. THE COURT LACKED JURISDICTION TO ENTERTAIN A COMPLAINT

ALLEGING DEPENDENCY OF THE CHILD.

       {¶24} “II. THE COURT ERRED IN FINDING THAT THE ITEMS LISTED IN ITS

DECISION ADJUDICATING THE CHILD DEPENDENT SUPPORTED A FINDING OF

DEPENDENCY.”
Richland County, Case No. 2020 CA 0026                                                     7


                                        ANALYSIS

                                      I. Jurisdiction

       {¶25} Mother contends in her first Assignment of Error that the trial court erred

when it failed to dismiss the complaint for dependency for lack of jurisdiction. We

disagree.

       {¶26} “Ohio's juvenile courts are statutory courts, created by the General

Assembly.” In re Z.R., 144 Ohio St.3d 380, 2015-Ohio-3306, 44 N.E.3d 239, ¶ 14 citing

R.C. Chapter 2151; State v. Wilson, 73 Ohio St.3d 40, 43, 652 N.E.2d 196 (1995). The

juvenile court has limited jurisdiction because it is a statutory court and therefore, it can

exercise only the authority conferred upon it by the General Assembly. Id. citing State ex

rel. Ramey v. Davis, 119 Ohio St. 596, 165 N.E. 298 (1929), paragraph four of the

syllabus.

       {¶27} Ohio's Juvenile Rules were fashioned to ensure a uniform procedure for

Ohio’s juvenile courts. In re Z.R., supra at ¶ 15 citing Linger v. Weiss, 57 Ohio St.2d 97,

100, 386 N.E.2d 1354 (1979). “It is well understood that the substantive and procedural

rules that are applicable in the unique context of juvenile court proceedings are quite

different from those applicable during criminal or civil proceedings in courts of general

jurisdiction.” Id. at ¶ 15 citing In re C.S., 115 Ohio St.3d 267, 2007-Ohio-4919, 874 N.E.2d

1177, ¶ 65–67; In re T.R., 52 Ohio St.3d 6, 15, 556 N.E.2d 439 (1990).

                                 Continuing Jurisdiction

       {¶28} The Ohio Supreme Court held it was “undisputed that all Ohio juvenile

courts have subject matter jurisdiction over dependency cases.” In re Z.R., 2015-Ohio-

3306, ¶ 16. R.C. 2151.23(A)(1) states that a juvenile court has “exclusive original
Richland County, Case No. 2020 CA 0026                                                     8


jurisdiction * * * concerning any child who on or about the date specified in the complaint

* * * is alleged * * * to be a * * * dependent child.” R.C. 2151.23(A)(1). Mother contends in

her appeal that R.C. 2151.23 confers exclusive jurisdiction to the Mahoning County

Juvenile Court on any custody matters relating to C.W. and L.W. The Richland County

Juvenile Court thereby did not have the jurisdiction to hear the complaint for dependency

and should have granted the motion to dismiss the complaint for dependency.

       {¶29} In support of her argument for the exclusive continuing jurisdiction of

Mahoning County, Mother next points this Court to the provisions of R.C. 2151.353. R.C.

2151.353 controls the disposition of an abused, neglected, or dependent child. It first lists

six alternative orders of disposition that a court may enter on behalf of a child adjudicated

abused, neglected, or dependent:

       (A) If a child is adjudicated an abused, neglected, or dependent child, the

       court may make any of the following orders of disposition:

       (1) Place the child in protective supervision;

       (2) Commit the child to the temporary custody of any of the following:

       ***

       (d) A relative residing within or outside the state;

       ***

       (3) Award legal custody of the child to either parent or to any other person

       who, prior to the dispositional hearing, files a motion requesting legal

       custody of the child or is identified as a proposed legal custodian in a

       complaint or motion filed prior to the dispositional hearing by any party to

       the proceedings.
Richland County, Case No. 2020 CA 0026                                                9


      ***

      (4) Commit the child to the permanent custody of a public children services

      agency or private child placing agency, * * *.

      (5) Place the child in a planned permanent living arrangement with a public

      children services agency or private child placing agency, * * *.

      (6) Order the removal from the child's home until further order of the court

      of the person who committed abuse as described in section 2151.031 of the

      Revised Code against the child, who caused or allowed the child to suffer

      neglect as described in section 2151.03 of the Revised Code, or who is the

      parent, guardian, or custodian of a child who is adjudicated a dependent

      child and order any person not to have contact with the child or the child's

      siblings.

      {¶30} Mother then cites R.C. 2151.353(F)(1), which states the court retains

jurisdiction over any child for whom the court issues an order of disposition, such as

temporary custody as in the present case:

      (F)(1) The court shall retain jurisdiction over any child for whom the court

      issues an order of disposition pursuant to division (A) of this section or

      pursuant to section 2151.414 or 2151.415 of the Revised Code until the

      child attains the age of eighteen years if the child does not have a

      developmental disability or physical impairment, the child attains the age of

      twenty-one years if the child has a developmental disability or physical

      impairment, or the child is adopted and a final decree of adoption is issued,

      except that the court may retain jurisdiction over the child and continue any
Richland County, Case No. 2020 CA 0026                                                         10


       order of disposition under division (A) of this section or under section

       2151.414 or 2151.415 of the Revised Code for a specified period of time to

       enable the child to graduate from high school or vocational school. The

       court shall make an entry continuing its jurisdiction under this division in the

       journal.

                                 Directory vs. Mandatory

       {¶31} The Ohio Supreme Court examined a juvenile court’s statutory jurisdiction

to adjudicate a child as dependent based on the residency of a child in In re Z.R., 144

Ohio St.3d 380, 2015-Ohio-3306, 44 N.E.3d 239. The Court found in that case the

question of whether to dismiss the complaint for dependency was related to venue, a

procedural matter concerning the geographic location where a given case should be

heard. Id. at ¶ 16. While the parties have not raised venue as an issue in this case, the

Court’s analysis of the juvenile court’s statutory jurisdiction is pertinent to this appeal.

       {¶32} In In re Z.R., the mother was the biological mother of six children. The five

older children had been removed from the mother’s custody and adjudicated neglected

and dependent in Summit County. Summit County was aware the mother was due to give

birth but she was evasive as to the location of her residence. The mother gave birth to

the youngest child, Z.R., in Cuyahoga County and the hospital notified Summit County.

Summit County filed a complaint in the Summit County Juvenile Court alleging Z.R. was

dependent. The mother filed a motion to transfer Z.R.’s and Z.R.’s siblings’ cases to

Cuyahoga County. She also moved to dismiss the complaint regarding Z.R. for lack of

jurisdiction. Id. at ¶¶ 2-6. She contended venue was improper because Z.R. had no

contact in Summit County.
Richland County, Case No. 2020 CA 0026                                                      11


       {¶33} The Summit County Juvenile Court found Z.R. to be a dependent child and

transferred the case to the Cuyahoga County Juvenile Court. The mother appealed the

trial court’s failure to dismiss the dependency complaint. The Ninth District Court of

Appeals reversed the judgment of the Summit County Juvenile Court to transfer the

complaint, rather than grant the motion to dismiss. Id. at ¶ 9. It acknowledged that Summit

County Juvenile Court had jurisdiction over the subject matter of the case, but it held

improper venue defeated Summit County’s ability to invoke the jurisdiction of the trial

court. Id. at ¶ 11.

       {¶34} The Ohio Supreme Court accepted the discretionary appeal of whether a

juvenile court must dismiss a dependency complaint due to improper venue. The Court

examined whether venue was a jurisdictional prerequisite. “[I]f a procedural provision is

more reasonably construed as directory rather than mandatory, a failure to comply with

the provision will not preclude a court’s jurisdiction over the case.” Id. at ¶ 17 citing In re

Davis, 84 Ohio St.3d 520, 523, 705 N.E.2d 1219 (1999). It first examined R.C.

2151.27(A)(1).

       {¶35} R.C. 2151.27(A)(1) outlines the requirements that must be met to invoke

the jurisdiction of a juvenile court:

       [A]ny person having knowledge of a child who appears * * * to be an unruly,

       abused, neglected, or dependent child may file a sworn complaint with

       respect to that child in the juvenile court of the county in which the child has

       a residence or legal settlement or in which the violation, unruliness, abuse,

       neglect, or dependency allegedly occurred. * * * The sworn complaint may

       be upon information and belief, and, in addition to the allegation that the
Richland County, Case No. 2020 CA 0026                                                    12


       child * * * is an unruly, abused, neglected, or dependent child, the complaint

       shall allege the particular facts upon which the allegation that the child * * *

       is an unruly, abused, neglected, or dependent child is based.

       {¶36} Juv.R. 10(A) similarly reads:

       Any person having knowledge of a child who appears to be a * * * neglected,

       dependent, or abused may file a complaint with respect to the child in the

       juvenile court of the county in which the child has a residence or legal

       settlement, or in which * * * neglect, dependency, or abuse occurred.

       ***

       Any person with standing may file a complaint for the determination of any

       other matter over which the juvenile court is given jurisdiction by the

       Revised Code. The complaint shall be filed in the county in which the child

       who is the subject of the complaint is found or was last known to be. In a

       removal action, the complaint shall be filed in the county where the foster

       home is located.

       {¶37} The Court next examined the statutory scheme governing juvenile courts.

The central purpose of the juvenile court system is “[t]o provide for the care, protection,

and mental and physical development of children.” In re Z.R., supra at ¶ 20 citing R.C.

2151.01(A). The General Assembly had also made clear that the laws governing the

administration of the juvenile courts must be “liberally interpreted and construed” to

effectuate the above purposes. Id.; R.C. 2151.01. The Ohio Supreme Court stated:

       In application, the goals of protecting and caring for children, in conjunction

       with the requirement of statutory flexibility in promoting those goals, result
Richland County, Case No. 2020 CA 0026                                                   13


       in proceedings that are less formal and less adversarial than in courts of

       general jurisdiction. See In re T.R. at 15, 556 N.E.2d 439. Not surprisingly

       then, juvenile courts must prioritize substance over form.

In re Z.R., supra at ¶ 21.

       {¶38} The Court looked at the discretionary language in R.C. 2151.27(A)(1). “R.C.

2151.27(A)(1) provides that any person may file a complaint alleging that a child is

dependent ‘in the juvenile court of the county in which the child has a residence or legal

settlement or in which the * * * dependency allegedly occurred.” (Emphasis sic.) Id. at ¶

22. The Court noted there was no language in R.C. 2151.27(A)(1) and Juv.R. 10(A) that

contained any language suggesting a court must dismiss a dependency complaint filed

in a county that did not meet either of those two criteria. Id.

       {¶39} The trial court finally examined Juv.R. 11, which governs the transfer of

cases to another county. Juv.R. 11(A) states if a juvenile court proceeding was

commenced outside of a child’s county of residence, the juvenile court may transfer the

proceeding to the child’s county of residence “upon the filing of the complaint or after the

adjudicatory or dispositional hearing for such further proceeding as required.” (Emphasis

added.) Juv.R. 11(B) states, when a juvenile court proceeding is commenced in a county

outside the child’s county of residence and other proceedings involving the child are

pending in the juvenile court of the child’s residence, the juvenile court must transfer the

proceedings. (Emphasis added.) The Court noted that dismissal was not provided as an

option under Juv.R. 11. Id. at ¶ 25. “Instead, the decision to transfer venue is generally

within the juvenile court’s broad discretion.” Id.
Richland County, Case No. 2020 CA 0026                                                   14


       {¶40} The Court, in considering the context of Chapter 2151 as a whole, as well

as the purposes behind the creation of the juvenile court system, concluded that the

venue directives contained in R.C. 2151.27(A)(1) were not jurisdictional requirements and

were within a juvenile court’s sound discretion to remedy an alleged venue defect by

transferring the case to a proper venue. Id. at ¶ 29. The venue provisions were directory

rather than mandatory, a determination that was consistent with “the general practice of

ensuring wide discretion for juvenile courts.” Id. at ¶¶ 26-27. The Court found no error for

the Summit County Juvenile Court to deny the mother’s motion to dismiss the

dependency complaint for lack of jurisdiction, find Z.R. to be a dependent child, and then

transfer the matter to the Cuyahoga County Juvenile Court. Id. at ¶ 30.

       {¶41} We find the Supreme Court’s analysis of the Chapter 2151 venue directives

to be persuasive when we consider Mother’s argument that the Richland County Juvenile

Court did not have jurisdiction to consider the complaint for dependency filed in Richland

County Juvenile Court.

       {¶42} R.C. 2151.353(F)(1)(A) states the juvenile court “shall retain jurisdiction

over any child for whom the court issues an order of disposition” of temporary custody.

The Mahoning County Juvenile Court adjudicated C.W. and L.W. dependent and filed an

order of disposition on February 17, 2016, awarding temporary custody of the children to

Paternal Aunt. R.C. 2151.27(A)(1) and Juv.R. 10 provides, however, that any person may

file a complaint alleging that a child is dependent “in the juvenile court of the county in

which the child has a residence or legal settlement or in which the * * * dependency

occurred.” (Emphasis added.) As stated by In re Z.R., “R.C. 2151.27 and Juv.R. 10(A) do

not contain any language suggesting that a court must dismiss a dependency complaint
Richland County, Case No. 2020 CA 0026                                                    15


filed in a county that does not meet either of these two criteria.” (Emphasis sic.) 2015-

Ohio-3306 at ¶ 22. On April 11, 2019, when RCCS filed the complaint for dependency in

the Richland County Juvenile Court, C.W. and L.W. were residing in Richland County.

Under R.C. 2151.27(A)(1) and Juv.R. 10, Richland County was the appropriate county

under which to file a dependency complaint.

       {¶43} Pursuant to In re Z.R., the Richland County Juvenile Court was not required

to dismiss the dependency complaint. On August 22, 2019, the Mahoning County

Juvenile Court amended its dispositional order to add language relinquishing jurisdiction

to any county where the child had resided for six months, essentially granting a blanket

transfer pursuant to Juv.R. 11. Considering the purpose of Chapter 2151 in granting

juvenile courts wide discretion to protect children, we find no error for the Richland County

Juvenile Court to deny the motion to dismiss and proceed with the dependency complaint.

       {¶44} This decision is bolstered by R.C. 2151.353(G), the so-called “sunset”

provision related to temporary orders. The statute states that any temporary custody order

shall terminate one year after the earlier of the date on which the complaint in the case

was filed. The passing of the sunset date does not divest the trial court from making

appropriate dispositional orders. In re D.H., 4th Dist. Gallia No. 09CA11, 2009-Ohio-6009,

¶ 34 citing Holloway v. Clermont Cty. Dept. of Human Servs., 80 Ohio St.3d 128, 130,

1997-Ohio-131, 684 N.E.2d 1217. In this case, however, the Mahoning County Juvenile

Court made no further dispositional orders after February 17, 2016.

       {¶45} When RCCS filed the complaint for dependency, the temporary custody

order issued by Mahoning County had terminated as a matter of law, the children

continued to reside with Paternal Aunt, and Mother was in prison. The Richland County
Richland County, Case No. 2020 CA 0026                                                  16


Juvenile Court remarked on the unclear custody status of the children in its January 24,

2020 judgment entry, “* * * the [February 17, 2016] entry was the last action taken by that

Court for over three years, leaving the child in the legal limbo of an outdated and dubious

temporary custody order to a relative.” We agree. Considering the purpose of Chapter

2151 to protect children and provide them with a legally secure placement which was

effectuated by granting juvenile courts wide discretion, there was no error by the Richland

County Juvenile Court to consider the dependency complaint filed in Richland County.

       {¶46} Mother’s first Assignment of Error is overruled.

                                 II. Dependency Finding

       {¶47} In Mother’s second Assignment of Error, she contends the trial court erred

when it adjudicated C.W. and L.W. dependent. We disagree.

       {¶48} R.C. 2151.28(L) states:

       If the court, at an adjudicatory hearing held pursuant to division (A) of this

       section upon a complaint alleging that a child is an abused, neglected,

       dependent, delinquent, or unruly child or a juvenile traffic offender,

       determines that the child is a dependent child, the court shall incorporate

       that determination into written findings of fact and conclusions of law and

       enter those findings of fact and conclusions of law in the record of the case.

       The court shall include in those findings of fact and conclusions of law

       specific findings as to the existence of any danger to the child and any

       underlying family problems that are the basis for the court's determination

       that the child is a dependent child.
Richland County, Case No. 2020 CA 0026                                                  17


       {¶49} Mother argues the Magistrate’s Decision did not contain specific findings of

fact as to the existence of any danger to the child and any underlying family problems. At

the time the dependency complaint was filed, the children were residing with Paternal

Aunt, who was providing the appropriate care to the children.

       {¶50} We find the record supports the trial court’s finding that due to the factual

and procedural history of this case, there were underlying family problems and the

children were in danger. Mother had been the subject of numerous investigations by

RCCS for substance abuse, physical abuse, criminal issues, and lack of parenting skills

and/or other personal problems. Father was shot to death by intruders in the home while

the children were sleeping. After Father’s death, the children were placed in the temporary

custody of Paternal Aunt. When RCCS filed its dependency complaint, the temporary

custody dispositional order of the Mahoning County Juvenile Court had terminated by

operation of law. Mother was incarcerated and had no contact with the children since

2015. The children were in a custodial limbo without legally secure placement. Further,

Mother stipulated to a dependency finding.

       {¶51} Mother’s second Assignment of Error is overruled.
Richland County, Case No. 2020 CA 0026                                       18


                                 CONCLUSION

       {¶52} The judgment of the Richland County Court of Common Pleas, Juvenile

Division, is affirmed.

By: Delaney, J.,

Hoffman, P.J. and

Baldwin, J., concur.